Scott, Judge,
delivered the opinion of the court.
This was a suit on a promissory note, and the objections to a recovery were that the consideration was against public policy, being champertous, and that it was without consideration.
The first section of the act concerning bonds and notes (R. C. 1845, p. 189) provides that all notes in writing made and signed by any person or his agent, whereby he shall promise to pay to any other person or his order or unto bearer any sum of money or property therein mentioned, shall import a consideration and be due and payable as therein specified. The note importing of itself a consideration, the burden of proving a want of consideration was upon the defendant. No evidence was given by him showing a want of consideration for the note, and therefore his objection was properly disregarded.
As to the objection that the contract was champertous, it may be answered that there is nothing on the face of it showing that it is obnoxious to such an imputation, nor was there any evidence in support of it.
*420The defendant was not prejudiced by the refusal of the court to admit the record of the county court as evidence, as the effect of it was only to sustain the plaintiff’s case. Judgment affirmed;
Judge Ryland concurring; Judge Leonard absent.